Title: From Thomas Jefferson to Horatio Gates, 3 February 1794
From: Jefferson, Thomas
To: Gates, Horatio



Dear General
Monticello Feb. 3. 1794.

I left Philadelphia on the very day of the friendly letter you wrote me, and consequently it came to me at this place. The letter book with which you were so kind as to entrust me, came to my hands some little time before the infectious fever broke out at Philadelphia. I was just about putting it into confidential hands to extract the letters to or from myself, when that disorder obliged us to a precipitate flight, and I brought the book to this place where it is now safe. I have been arrived here but a short time. Within two months from this date a nephew comes to live with me whom I shall employ in making the extracts, and soon after that I will find some sure opportunity of conveying it to you. In the mean time have no anxieties about it, as it is sacredly safe here, and shall be most faithfully restored.
I receive with emotions of sincere pleasure your kind expressions of friendship, and invitations to Rose-hill, and make grateful acknolegements to Mrs. Gates and yourself, but the length of my tether is now fixed for life from Monticello to Richmond. My private business can never call me elsewhere, and certainly politics will not, which I have ever hated both in theory and practice. I thought myself conscientiously called from those studies which were my delight by the political crisis of my country and by those events quorum pars magna fuisti. In storms like those all hands must be aloft. But calm is now restored, and I leave the bark with joy to those who love the sea. I am but a landsman, forced from my element by accident, regaining it with transport, and wishing to recollect nothing of what I have seen, but my friendships. Some of these are indeed very dear to my heart. I shall cherish them in my thoughts, in my conversations and in my letters. But I think it more probable you should return to bask in the genial sunshine of this country, than that I should go to shiver under the frozen skies of the North. Adieu my dear General & friend and accept assurances of my constant affections & respect.

Th: Jefferson

